Citation Nr: 1410894	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that significant noise exposure during service caused his current bilateral hearing loss disability and tinnitus.  

First, the Board finds that the audiological examinations dated in December 2010 and June 2011 both show a bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

The Veteran's service treatment show no hearing loss complaints or complaints of ringing in the ears.  Induction and discharge audiological examinations showed hearing within normal limits.  

At the time the Veteran filed his claim for service connection in August 2010, he denied any medical treatment for bilateral hearing loss or tinnitus.  

The Veteran was afforded a VA audiological examination in December 2010.  The examiner found that although the Veteran had a current bilateral hearing loss disability and tinnitus, they were less likely than not related to his military service.  In reaching this conclusion, the examiner pointed to the fact that the Veteran's separation audiological examination was within normal limits, and his age and civilian noise exposure were the likely causes of his current conditions.  

In July 2011, the Veteran submitted a June 2011 private opinion from his treating audiologist.  The audiologist indicated that it is likely that the Veteran's in-service noise exposure was the beginning of his bilateral hearing loss and tinnitus.  In reaching this conclusion, the audiologist indicated that he reviewed the Veteran's service records and noted that the type and degree of his hearing loss is consistent with noise-induced hearing loss.  

The Board finds that the positive and negative opinions of record are both probative and competent evidence as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  Both the Veteran's treating audiologist and the VA audiologist are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight.  

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


